DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Figs, 1A-2 do not show electrodes  located at the conductive support. Conductive support shown in said drawings is 140. 132 in the drawings is considered an opening and 130 is considered the cap. Applicants specification points out only as a broad statement in ¶ 0046 “In this regard, a capacitive sensor may be further provided in the earbud 110 for detecting whether the earbud 110 is being worn. The capacitive sensor may include one or more electrodes. Due to the small form factor of the earbud 110, conductive components in the one or more of the components described in FIGURE 2 may be used as the electrodes for the capacitive sensor.” Therefore, the conductive support would be the electrode since the conductive 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951).
	Regarding claim 1, Rosener teaches a device, comprising: a housing (see fig. 7. An earpiece being the device and the device including the housing, which incorporate capacitive sensors (fig. 1A).); and one or more processors configured to: measure a combined capacitance of a plurality of electrodes, wherein a first electrode of the plurality of electrodes is located at the conductive support and a second electrode of the plurality of electrodes is located within the housing (see fig .1A, 3, 4, 7, ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The device having electrodes (4), floating electrode that is exposed to the outside for sensing the proximity to the user eat when the speaker is inserted into the user ear. Electrode (6) is in the interior of the earpiece housing. The electrodes are electrically conductive material. The measurement is based on combined capacitance of both electrodes (4 and 6).); detect, based on the combined capacitance, whether the conductive support is inserted into an ear; detect, based on the combined capacitance, that the conductive support is within a predetermined distance from a skin surface inside the ear (see fig. 4, 7, ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The electrodes measure the capacitance based on the combined capacitance from the electrodes when the earpiece is in proximity to the user ear when the speaker is inserted into the user ear. The electrode (4) being part of the of the speaker area in fig. 7, the electrode (4) detects if the device is donned state on or doffed state.); and operate the device in a first mode based on detecting that the conductive support is inserted into the ear (fig. 3, 7, ¶ 0028, 0030-0031, 0053-0054, 0058, 0065-0066. The device detects the donned state when the earpiece is inserted into the ear. The electrode (4) being conductive determines when the electrodes is in proximity to the user ear when the speaker is inserted into the ear. This provides the device with the user presences in order to operate in a communicative state.).  
	The claim limitation “a conductive support attached to the housing”, the applicants specification states that the first electrode may include the support (¶ 0047). This entails that the electrode and the conductive support are together and not separate components. Ex. “As the electrode (external) is one component completely different and separate from the conductive support.”
	Rosener discloses an earpiece which contains an electrode (4) part of the speaker device and rubber piece as in fig. 7. In fig .4, the electrode being part of the speaker component as in (fig .7, ¶ 0065-0066), can be considered the electrode being a conductive support as stated by the applicants specification (¶ 0047). Rosener may not completely show a conductive support attached to the housing however, this would be obvious.
	However to show support of conductive support attached to the housing, reference Kofman is presented.
Kofman teaches a conductive support attached to the housing (see fig. 3a-3b, conductive traces (112), ¶ 0053-0055, 0065. The earbud housing having conductive traces (electrodes on the tube of the housing) which also provides a measurement when the earbud being inserted into the ear. This element is to provide support for electrode being conductive support which is attached to the housing.).
The combination of the Kofman to Rosener provides the conductive support being attached to the housing of the earpiece. 



Regarding claim 15, Rosener teaches system, comprising: a first earbud, including: a first housing; (see fig. 7. An earpiece being the device and the device including the housing, which incorporate capacitive sensors (fig. 1A).); and one or more processors configured to: measure a first combined capacitance of a first plurality of electrodes at the first conductive support; measure a second capacitance of at least one electrode at the first housing, wherein the at least one electrode comprises at least one conductive component within the first housing (see fig .1A, 3, 4, 7, ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The device having electrodes (4), floating electrode that is exposed to the outside for sensing the proximity to the user eat when the speaker is inserted into the user ear. Electrode (6) is in the interior of the earpiece housing. The electrodes are electrically conductive material. The measurement is based on combined capacitance of both electrodes (4 and 6).); detect, based on a total capacitance of the first combined capacitance and the second capacitance, that the first conductive support is inserted into an ear;  (see fig. 4,7, ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The electrodes measure the capacitance based on the combined capacitance from the electrodes when the earpiece is in proximity to the user ear when the speaker is inserted into the user ear. The electrode (4) being part of the of the speaker area in fig. 7, the electrode (4) detects if the device is donned state on or doffed state.); and operate the first earbud in a first mode based on detecting that the first conductive support is inserted into the ear (fig. 3, 7, ¶ 0028, 0030-0031, 0053-0054, 0058, 0065-0066. The device detects the donned state when the earpiece is inserted into the ear. The electrode (4) being conductive determines when the electrodes is in proximity to the user ear when the speaker is inserted into the ear. This provides the device with the user presences in order to operate in a communicative state.).  
	The claim limitation “a first conductive support attached to the first housing”, the applicants specification states that the first electrode may include the support (¶ 0047). This entails that the electrode and the conductive support are together and not separate components. Ex. “As the electrode (external) is one component completely different and separate from the conductive support.”
	Rosener discloses an earpiece which contains an electrode (4) part of the speaker device and rubber piece as in fig. 7. In fig .4, the electrode being part of the speaker component as in (fig .7, ¶ 0065-0066), can be considered the electrode being a conductive support as stated by the applicants specification (¶ 0047). Rosener may not completely show a conductive support attached to the housing however, this would be obvious.
	However to show support of conductive support attached to the housing, reference Kofman is presented.
Kofman teaches a first conductive support attached to the first housing (see fig. 3a-3b, conductive traces (112), ¶ 0053-0055, 0065. The earbud housing having conductive traces (electrodes on the tube of the housing) which also provides a measurement when the earbud being inserted into the ear. This element is to provide support for electrode being conductive support which is attached to the housing.).
The combination of the Kofman to Rosener provides the conductive support being attached to the housing of the earpiece. 
	It would have been obvious before the effective filing date of the claimed invention to modify Rosener to incorporate electrodes as being the conductive support attached to the earpiece housing. The modification provides conductivity of the electrodes for determination of  donned state or doffed state in regards to the earpiece being inserted into the ear. 


Regarding claim 19, Rosener teaches a method, comprising: measuring, by one or more processors, a combined capacitance of a plurality of electrodes, wherein a first electrode of the plurality of electrodes is located at a conductive support attached to a housing of a device and a second electrode of the plurality of electrodes is located within the housing (see fig .1A, 3, 4, 7, ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The device having electrodes (4), floating electrode that is exposed to the outside for sensing the proximity to the user eat when the speaker is inserted into the user ear. Electrode (6) is in the interior of the earpiece housing. The electrodes are electrically conductive material. The measurement is based on combined capacitance of both electrodes (4 and 6).); detecting, by the one or more processors based on the combined capacitance, whether the conductive support is inserted into an ear; detecting, based on ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The electrodes measure the capacitance based on the combined capacitance from the electrodes when the earpiece is in proximity to the user ear when the speaker is inserted into the user ear. The electrode (4) being part of the of the speaker area in fig. 7, the electrode (4) detects if the device is donned state on or doffed state.); and operating, by the one or more processors, the device in a first mode based on determining that the device is inserted into the ear (fig. 3, 7, ¶ 0028, 0030-0031, 0053-0054, 0058, 0065-0066. The device detects the donned state when the earpiece is inserted into the ear. The electrode (4) being conductive determines when the electrodes is in proximity to the user ear when the speaker is inserted into the ear. This provides the device with the user presences in order to operate in a communicative state.).  
	The claim limitation “a conductive support attached to the housing”, the applicants specification states that the first electrode may include the support (¶ 0047). This entails that the electrode and the conductive support are together and not separate components. Ex. “As the electrode (external) is one component completely different and separate from the conductive support.”
	Rosener discloses an earpiece which contains an electrode (4) part of the speaker device and rubber piece as in fig. 7. In fig .4, the electrode being part of the speaker component as in (fig .7, ¶ 0065-0066), can be considered the electrode being a conductive support as stated by the applicants specification (¶ 0047). Rosener may not 
	However to show support of conductive support attached to the housing, reference Kofman is presented.
Kofman teaches a conductive support attached to the housing (see fig. 3a-3b, conductive traces (112), ¶ 0053-0055, 0065. The earbud housing having conductive traces (electrodes on the tube of the housing) which also provides a measurement when the earbud being inserted into the ear. This element is to provide support for electrode being conductive support which is attached to the housing.).
The combination of the Kofman to Rosener provides the conductive support being attached to the housing of the earpiece. 
	It would have been obvious before the effective filing date of the claimed invention to modify Rosener to incorporate electrodes as being the conductive support attached to the earpiece housing. The modification provides conductivity of the electrodes for determination of  donned state or doffed state in regards to the earpiece being inserted into the ear. 


5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951) in further view of Pance et al. (US 9,354,731).
	Regarding claim 2, Kofman does not teach the device of claim 1, wherein the one or more processors are further configured to: determine that the combined capacitance 
	Rosener teaches wherein detecting whether the conductive support is inserted into the ear is based on whether the combined capacitance (see fig .1A, 3, 4, 7, ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The device having electrodes (4), floating electrode that is exposed to the outside for sensing the proximity to the user eat when the speaker is inserted into the user ear. Electrode (6) is in the interior of the earpiece housing. The electrodes are electrically conductive material. The measurement is based on combined capacitance of both electrodes (4 and 6).)
	Rosener discloses an earbud with capacitance electrodes, however Rosener does not teach determine that the combined capacitance meets a predetermined threshold capacitance, wherein detecting whether the conductive support is of a device (inserted into the ear, (proximity)) based on whether the combined capacitance meeting the predetermined threshold capacitance.
	Pance in an analogous art teaches determine that the combined capacitance meets a predetermined threshold capacitance, wherein detecting whether the conductive support is of a device (activate input mode, (proximity)) based on whether the combined capacitance meeting the predetermined threshold capacitance (see fig. 3a, 5, col. 4, lines 14-40, col. 5, lines 19-40. The device determines the capacitance change in the resistance to determine if both capacitance have met a predetermined threshold. If both thresholds have been met then an action is performed. If no change in capacitance and has not met the threshold, then the mode of operation is not performed.).  
	Pance to Rosener and Kofman to provide the threshold determination upon a device having a capacitance being above or meeting or falling below a threshold level. This would determine the device action to be performed based on threshold level. 
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate capacitance electrodes being measured to determine if the capacitance detected meets the threshold level. The modification provides a criterion to be met by measuring the capacitance of the electrodes to determine if the threshold levels have been met for skin contact. 


6.	Claims 4, 5, 6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951). 
Regarding claim 4, Rosener does not teach the device of claim 1, wherein the conductive support has a tubular shape configured to be inserted into an ear canal 
Kofman teaches wherein the conductive support has a tubular shape configured to be inserted into an ear canal (see fig. 3a-3b, conductive traces (112), ¶ 0053-0055, 0065. The earbud housing having conductive traces (electrodes on the tube of the housing) which also provides a measurement when the earbud being inserted into the ear. This element is to provide support for electrode being conductive support which is attached to the housing.).

	It would have been obvious before the effective filing date of the claimed invention to modify Rosener to incorporate conductive support has a tubular shape of the earpiece enables the support to be inserted into the ear. The modification provides conductivity of the electrodes for determination of  donned state or doffed state in regards to the earpiece being inserted into the ear. 

Regarding claim 5, Rosener teaches the device of claim 1, further comprising a speaker (see fig. 6, 7, ¶ 0063-0066. The earpiece includes a speaker.).  


Regarding claim 6, Rosener does not teach the device of claim 5, wherein the one or more processors are further configured to control the speaker to generate an audio output when operating in the first mode 
Kofman teaches wherein the one or more processors are further configured to control the speaker to generate an audio output when operating in the first mode (see ¶ 0042, 0049. The earbuds have control circuitry which includes processing circuitry for supporting the operations of earbuds. The earbuds provide audio playback to the user when the earbud is seated in the ear canal.). 
It would have been obvious before the effective filing date of the claimed invention to modify Rosener to incorporate playback of audio when the user inserts the 


Regarding claim 21, Rosener do not teach the device of claim 1, further comprising at least one electrode inside the housing, wherein at least one electrode inside the housing includes one or more conductive components inside the housing, and wherein the one or more processors are further configured to measure the combined capacitance of the plurality of electrodes at the conductive support and the at least one electrode inside the housing (see fig .1A, 3, 4, 7, ¶ 0030-0031, 0053-0054, 0058, 0065-0066. The device having electrodes (4), floating electrode that is exposed to the outside for sensing the proximity to the user eat when the speaker is inserted into the user ear. Electrode (6) is in the interior of the earpiece housing. The electrodes are electrically conductive material. The measurement is based on combined capacitance of both electrodes (4 and 6).  The electrodes measure the capacitance based on the combined capacitance from the electrodes when the earpiece is in proximity to the user ear when the speaker is inserted into the user ear. Therefore the electrodes inside and outside determine donned state on or doffed state.).




s 7, 8, 10, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951) in further view of Carino et al. (US 2019/0098390).
Regarding claim 7, Rosener and Kofman do not teach the device of claim 1, wherein the one or more processors are further configured to operate the device in a second mode based on detecting that the conductive support is not inserted into the ear.

Carino teaches the device of claim 1, wherein the one or more processors are further configured to operate the device in a second mode based on detecting that the conductive support is not inserted into the ear (see fig. 7, (82), ¶ 0038-0039. The device detects that the earbud is not inserted. Thus placing the earbuds in sleep mode.).   
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate a second mode of operation. The modification provides the second mode being that the earpiece is in doffed state, then the device is placed in sleep mode. 


Regarding claim 8, Rosener and Kofman do not teach the device of claim 7, wherein the second mode is a standby mode.
Carino teaches the device of claim 7, wherein the second mode is a standby mode (see fig. 7, (82), ¶ 0038-0039. The device detects that the earbud is not inserted. Thus placing the earbuds in sleep mode (which would be considered standby mode).).   



Regarding claim 10, Rosener and Kofman do not teach the device of claim 1, further comprising: a non-conductive cap positioned around the conductive support outside the housing, wherein, when the conductive support is inserted into the ear, the non-conductive cap comes in direct contact with a skin surface of the ear.
Carino teaches a non-conductive cap positioned around the conductive support outside the housing, wherein, when the conductive support is inserted into the ear, the non-conductive cap comes in direct contact with a skin surface of the ear (see fig. 2-3, ¶ 0031-0033. The housing 70 is made of a material that is provide no conductivity. The tubular structure on the end of the housing contains the capacitance sensors that provide conductivity to determine if the earbud is inserted or not. Earbuds can be inserted which can cause the housing (non-conductive) part to touch the skin of the ear.).     
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate earpiece with conductive and non-conductive housing. The modification provides parts of the housing being conductive to the skin touch sense and other part of the housing being non-conductive housing which will not be  sensitive to skin touch. 


Regarding claim 14, Rosener and Kofman do not teach the device of claim 1, further comprising: an optical sensor positioned inside the housing; wherein the one or more processors are further configured to: receive sensor data from the optical sensor; detect, further based on the sensor data from the optical sensor, that the conductive support is inserted into the ear.
Carino teaches the device of claim 1, further comprising: an optical sensor positioned inside the housing; wherein the one or more processors are further configured to: receive sensor data from the optical sensor; detect, further based on the sensor data from the optical sensor, that the conductive support is inserted into the ear (see fig. 4, 6, 7, 10-13. ¶ 0028, 0036, 0038-0040, 0043. The device monitors the earbuds states. The capacitive being conductive when touching the skin determines the earbud states. The earbuds states are determined to be in ear or out of ear. The capacitance of the electrodes provide conductive state determination which if the earbud are worn in the ear, this would be determined by the measurements of the capacitance of the electrodes 44 which provide the determined state. Since earbuds are worn by the user, the system enables audio playback (telephone call, music playback etc...). Thus this would place the system in the first mode of operation when the earbud is inserted into the ear. The earbuds can have one or more sensors, which can include optical proximity sensors). 
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate sensor data being obtained from an optical sensor when the earpiece is inserted into the ear. The modification 


Regarding claim 16, Rosener and Kofman do not teach the system of claim 15, wherein the first mode includes controlling the first earbud to generate an audio output.
Carino teaches the system of claim 15, wherein the first mode includes controlling the first earbud to generate an audio output (see fig. 6-7, ¶ 0025, 0037-0040. The earbuds have control circuitry which includes processing circuitry for supporting the operations of earbuds. The earbuds operate based on the earbuds inserted into the ear to enable audio playback.). 
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate a first mode of operation being audio output. The modification provides audio output to an earpiece when donned state upon the earpiece being inserted into the ear.  

Regarding claim 20, Carino teaches the method of claim 19, further comprising: receiving, by the one or more processors, sensor data from an optical sensor; detecting, by the one or more processors further based on the sensor data from the optical sensor, whether the device is being worn (see fig. 4, 6, 7, 10-13. ¶ 0028, 0036, 0038-0040, 0043. The device monitors the earbuds states. The capacitive being conductive when touching the skin determines the earbud states. The earbuds states are determined to be in ear or out of ear. The capacitance of the electrodes provide conductive state determination which if the earbud are worn in the ear, this would be determined by the measurements of the capacitance of the electrodes 44 which provide the determined state. Since earbuds are worn by the user, the system enables audio playback (telephone call, music playback etc...). Thus, this would place the system in the first mode of operation when the earbud is inserted into the ear. The earbuds can have one or more sensors, which can include optical proximity sensors).
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate sensor data being obtained from an optical sensor when the earpiece is inserted into the ear. The modification provides an optical sensor of a conductive part of the earpiece for obtaining information upon the device being inserted into the ear.  


8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951) in further view of Carino et al. (US 2019/0098390) in further view of Nicholson (US 2015/0078573).
	Regarding claim 9, Rosener, Kofman and Carino do not teach the device of claim 7, further comprising: a communication module; wherein the one or more processors are further configured to control the communication module to send a message instructing another electronic device to generate audio output when operating in the second mode.  
	Nicholson teaches a communication module; wherein the one or more processors are further configured to control the communication module to send a message instructing another electronic device to generate audio output when operating in the second mode (see fig. 1, 5, ¶ 0013, 0015, 0016, 0019. The device determines if the earphones are worn or not worn. Upon the earbuds not being worn by the user, the system will detect the off ear by the sensor of the earbud and trigger the device to change audio playback from earphones to device speaker.).
It would have been obvious before the effective filing date of the claimed invention to modify Rosener, Kofman and Carino to incorporate sensors to detect the on and off the ear determination and process the audio to an external device associated with the earphones. The modification determines if the earbud is either worn or not worn and processing audio to an external device for playback upon the earphones not being worn.  

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951) in further view of Anderson et al (US 9,743,171).
Regarding claim 12, Rosener and Kofman do not teach the device of claim 1, further comprising: a speaker; a battery; a circuit board; wherein the speaker, the battery, the circuit board, and the conductive support are connected to a common ground; wherein the combined capacitance includes a first capacitance of the conductive support, and a second capacitance across the speaker, the battery, and the circuit board.  
Anderson teaches a speaker; a battery; a circuit board; wherein the speaker, the battery, the circuit board, and the conductive support are connected to a common ground; wherein the combined capacitance includes a first capacitance of the conductive support, and a second capacitance across the speaker, the battery, and the circuit board (see fig.1A-1D, col. 4, lines 20-col. 5, line 35, col. 6, lines 29-36, col. 7, line 46-col 8, line 46. The device has a printed circuit board which incorporates,  battery (power source), speaker, capacitance (conductive surfaces) and all connected to ground. The conductive surfaces (115as and 115ap) are situated on the earbud 110A.  The combined capacitance are connected with the speaker, battery and circuit board). 
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate circuitry components of the earbud are connected to ground. The conductive components in the earbud are connected to the circuity of the earbud. The modification provides the circuity connection in the earbuds that detect the conductivity of the earbuds to the ear of the user. 


10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951) in further view of Carino et al. (US 2019/0098390) in further view of Anderson et al (US 9,743,171).
Regarding claim 13, Rosener and Kofman do not teach the device of claim 1, further comprising: a detector for measuring the combined capacitance; and a transient-voltage-suppression diode connected in parallel to the detector.  
Carino teaches a detector for measuring the combined capacitance (see fig. 4, 6, 7, 10-13. ¶ 0036, 0038-0040, 0043. The device monitors the earbuds states. The capacitive being conductive when touching the skin determines the earbud states. The earbuds states are determined to be in ear or out of ear. The capacitance of the electrodes provide conductive state determination which if the earbud are worn in the ear, this would be determined by the measurements of the capacitance of the electrodes 44 which provide the determined state. Since earbuds are worn by the user, the system enables audio playback (telephone call, music playback etc...). Thus, this would place the system in the first mode of operation when the earbud is inserted into the ear.).
	Rosener and Kofman do not teach a transient-voltage-suppression diode connected in parallel to the detector.
	Anderson teaches a transient-voltage-suppression diode connected in parallel to the detector (see fig. 1D, col. 7, line 55-col. 8, line 46, col. 10, lines 3-18. The conductive sensors on the earbud are connected in parallel to the comparator circuit (detector).). 
It would have been obvious before the effective filing date of the claimed invention to modify Rosener, Kofman and Carino to incorporate suppression diode in parallel with a comparator (detector). The modification provides protection against excessive voltages.  



11.	Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosener et al. (US 2011/0182458) in view of Kofman et al. (US 2019/0052951) in further view of Carino et al. (US 2019/0098390) in view of Kim (US 2017/0339484) in further view of Nam (US 2006/0233413).
	Regarding claim 17, Rosener and Kofman do not teach the system of claim 15, further comprising: a second earbud, including: a second housing; a second conductive 
Carino teaches the system of claim 15, further comprising: a second earbud, including: a second housing (see fig. 3, ¶ 0031, 0033. The earbud in figure 3 shows a housing, which incorporate capacitive sensors in portion of 72.); wherein the one or more processors are further configured to (see ¶ 0025. The earbuds have control circuitry which includes processing circuitry for supporting the operations of earbuds.): measure a second combined capacitance of a second plurality of electrodes at the second conductive support (see fig. 4, 6, 7, 10-13, ¶ 0036, 0038, 0043. The capacitive sensors (electrodes 44) are arranged on the earbud insert. The capacitance from multiple electrodes (44) in the earbud insert are measured to determine if the earbuds are worn or out of the user’s ear. The capacitive sensor (60) gather capacitance measures  from different electrodes 44 of the earbud.); operate the second earbud in a second mode based on detecting that the second conductive support is not inserted into the ear (see fig. 7. ¶ 0038. The device monitors the earbuds states. The earbuds states are determined to be in ear or out of ear. The capacitance of the electrodes provide conductive state determination which if the earbud are worn in the ear. Upon the determining the earbuds are not being worn, the system will be placed in a low power mode.). 

	Kim teaches a second conductive support attached to the second housing (see fig. 6, ¶ 0044. The earbuds in fig .6, have several electrodes within a confined space and the capacitance of the electrode being proportional to the area and the conductance of eh sensor would contribute to the sensitivity of the electrodes.).
	The combination of the Kim to Rosener, Kofman and Carino would disclose the conductance of the electrodes to determine if the earbuds are worn or out of ear.
	It would have been obvious before the effective filing date of the claimed invention to modify Rosener, Kofman and Carino to incorporate electrodes being conductive on an earbud device. The modification provides conductivity of the electrodes for determination of in ear or out of ear placement.
	Rosener, Kofman, Carino and Kim do not teach detect, based on the second combined capacitance, that the second conductive support is not inserted into an ear.
	Nam teaches detect, based on the second combined capacitance, that the second conductive support is not inserted into an ear (see ¶ 0029-0031. The device detects that the earbud has been removed based on low capacitance being sensed by the device. Thus the device is able to detect that the earpiece has been removed based on low capacitance being detected.). 
	The combination of Nam to Rosener, Kofman, Carino and Kim provides the detection of capacitance being low when the earbud is removed from the ear.


Regarding claim 18, Rosener, Kofman, Kim and Nam do not teach the device of claim 17, wherein the second mode is a standby mode.
Carino teaches the system of claim 17, wherein the second mode is a standby mode (see fig. 7, (82), ¶ 0038-0039. The device detects that the earbud is not inserted. Thus placing the earbuds in sleep mode (which would be considered standby mode).).   
It would have been obvious before the effective filing date of the claimed invention to modify Rosener and Kofman to incorporate a second mode of operation. The modification provides the second mode being that the earpiece is in doffed state, then the device is placed in sleep mode (this would be considered standby mode). 

 
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651